


Exhibit (10t)






POTLATCH CORPORATION
SALARIED SUPPLEMENTAL BENEFIT PLAN II
Effective December 5, 2008
Amended and Restated as of February 14, 2014













--------------------------------------------------------------------------------




POTLATCH CORPORATION
SALARIED SUPPLEMENTAL BENEFIT PLAN II


Effective December 5, 2008
Amended and Restated as of February 14, 2014


SECTION 1. INTRODUCTION.
(a)The Potlatch Corporation Salaried Supplemental Benefit Plan II (the “Plan”)
was established effective December 5, 2008. This amendment and restatement
incorporates changes to the Plan effective February 14, 2014. The purposes of
the Plan include:
(i) to supplement benefits provided under the Retirement Plan to the extent such
benefits are reduced due to the limits of Section 401(a)(17) or 415 of the Code;
(ii) to provide retirement benefits that take into account deferred Incentive
Plan awards;
(iii) to provide retirement benefits to certain executives calculated as if they
received a standard bonus award under the Incentive Plan; and
(iv) to supplement benefits provided under the 401(k) Plan to the extent that a
participant’s allocations of Company Contributions or Allocable Forfeitures are
reduced due to the limits of Section 401(a)(17), 401(k)(3), 401(m) or 415 of the
Code or because the participant has deferred an Incentive Plan award.
(b)This Plan is a successor plan to the Potlatch Forest Products Salaried
Employees’ Supplemental Benefit Plan II (the “PFPC Plan”), with respect to those
individuals identified as “Potlatch Employees” pursuant to the Employee Matters
Agreement by and between Potlatch Corporation and Clearwater Paper Corporation
(the “EMA”). Pursuant to the EMA, all accrued benefit liabilities under the PFPC
Plan with respect to Potlatch Employees have been transferred to and assumed by
this Plan.
(c)This Plan also is a successor plan to the Potlatch Corporation Salaried
Employees’ Supplemental Benefit Plan (the “Prior Plan”). Effective December 31,
2004, the Prior Plan was frozen and no new benefits are to accrue under it;
provided, however, that any benefits accrued and vested under the Prior Plan
before January 1, 2005 continue to be governed by the terms and conditions of
the Prior Plan as in effect on December 31, 2004 or on the date of any later
amendment, provided that such amendment is not a material modification of the
Prior Plan under Section 409A.
(d)Any benefits that accrued under the Prior Plan with respect to Potlatch
Employees before January 1, 2005 but that were unvested after December 31, 2004
and any benefits that accrued under the Prior Plan after December 31, 2004 are
deemed to have accrued under this Plan and all such accruals are governed by the
terms and conditions of this Plan as it may be amended from time to time.
(e) This Plan is intended to be a deferred compensation plan, for the benefit of
a select group of management or highly compensated employees of the Company,
and, as such, to be exempt from all of the provisions of Parts 2, 3, and 4 of
Title I of ERISA. The Company intends that the existence of a trust, if any,
will not alter the characterization of the Plan as “unfunded” for purposes of
ERISA, and will not be construed to provide income to the Participants under the
Plan prior to actual payment of the vested accrued benefits hereunder.

1

--------------------------------------------------------------------------------




(f)The Plan is intended to comply with the requirements of Section 409A.
Notwithstanding any other provision of the Plan to the contrary, the Plan shall
be interpreted, operated and administered in a manner consistent with such
intentions. Notwithstanding any other provision of the Plan to the contrary, the
Committee, to the extent it deems necessary or advisable in its sole discretion,
reserves the right, but shall not be required, to unilaterally amend or modify
the Plan so that any payment qualifies for exemption from or complies with
Section 409A; provided, however, that the Committee makes no representations
that payments under the Plan shall be exempt from or comply with Section 409A
and makes no undertaking to preclude Section 409A from applying to payments
under the Plan.
(g)Capitalized terms used in the Plan (other than those defined in Section 2)
shall have the same meanings given to such terms in the Retirement Plan or the
401(k) Plan, as the context may require.
SECTION 2. DEFINITIONS
(a)“Actuarial Equivalent” shall mean “actuarial equivalent” as defined in the
Retirement Plan.
(b)“Affiliate” means any other entity which would be treated as a single
employer with Potlatch under Section 414(b) or (c) of the Code, provided that,
for purposes of determining whether a Separation from Service has occurred, in
applying such Sections and in accordance with the rules of Treasury Regulations
Section 1.409A-1(h)(3), the language “at least 50 percent” shall be used instead
of “at least 80 percent.”
(c)“Beneficiary” means the person or persons who become entitled to receive
payment of the Plan Benefits as a result of the death of the Participant. A
Participant may designate a Beneficiary under the Plan in a form provided by the
Committee.
(d)“Benefits Committee” means the Potlatch Corporation Benefits Committee and
any successor committee thereto.
(e)“Board of Directors” or “Board” shall mean the Board of Directors of the
Company.
(f)“Change in Control” shall mean the occurrence of any of the following events:
(i)    The consummation of a merger or consolidation involving the Company (a
“Business Combination”), in each case, unless, following such Business
Combination,
(A)    all or substantially all of the individuals and entities who were the
beneficial owners, respectively, of the then outstanding shares of common stock
of the Company (the “Outstanding Common Stock”) and the then outstanding voting
securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Voting Securities”) immediately prior to such
Business Combination beneficially own, directly or indirectly, more than fifty
percent (50%) of, respectively, the then outstanding shares of common stock and
the combined voting power of the then outstanding voting securities entitled to
vote generally in the election of directors of the corporation or other entity
resulting from such Business Combination (including, without limitation, a
corporation or other entity which as a result of such transaction owns the
Company either directly or through one (1) or more subsidiaries),
(B)    no individual, entity or group (within the meaning of Section 13(d)(3) or
14(d)(2) of the Exchange Act (a “Person”) (excluding any corporation or other
entity resulting from such Business Combination or any employee benefit plan (or
related trust) sponsored or maintained by the Company or any of its subsidiaries
or such other corporation or other entity

2

--------------------------------------------------------------------------------




resulting from such Business Combination) beneficially owns, directly or
indirectly, thirty percent (30%) or more of, respectively, the then outstanding
shares of common stock or common equity of the corporation or other entity
resulting from such Business Combination or the combined voting power of the
then outstanding voting securities of such corporation or other entity except to
the extent that such ownership is based on the beneficial ownership, directly or
indirectly, of Outstanding Common Stock or Outstanding Voting Securities
immediately prior to the Business Combination, or
(C)    at least a majority of the members of the board of directors or similar
governing body of the corporation or other entity resulting from such
Business Combination were members of the Board at the time of the execution of
the initial agreement providing for, or of the action of the Board to approve,
such Business Combination; or
(ii)    Individuals who, as of May 6, 2013 constitute the Board (the “Incumbent
Board”) cease for any reason to constitute at least a majority of the Board;
provided, however, that any individual becoming a director of the Company
subsequent to May 6, 2013 whose election, or nomination for election by the
Company’s stockholders, was approved by a vote of at least a majority of the
directors of the Company then comprising the Incumbent Board shall be considered
as though such individual were a member of the Incumbent Board, but excluding,
for this purpose, any such individual whose initial assumption of office occurs
as a result of an actual or threatened election contest with respect to the
election or removal of directors of the Company, an actual or threatened
solicitation of proxies or consents or any other actual or threatened action by,
or on behalf of any Person other than the Board; or


(iii)    The acquisition by any Person of beneficial ownership (within the
meaning of Rule 13d-3 promulgated under the Exchange Act) of thirty percent
(30%) or more of either:


(A)    the then Outstanding Common Stock, or
(B)    the combined voting power of the Outstanding Voting Securities,
provided, however, that the following acquisitions shall not be deemed to be
covered by this paragraph:
(I)     any acquisition of Outstanding Common Stock or Outstanding Voting
Securities by the Company;
(II)    any acquisition of Outstanding Common Stock or Outstanding Voting
Securities by any employee benefit plan (or related trust) sponsored or
maintained by the Company; and
(III)    any acquisition of Outstanding Common Stock or Outstanding Voting
Securities by any corporation pursuant to a transaction that complies with
clauses (A), (B) and (C) of paragraph (i) of this definition; or
(iv)    The consummation of the sale, lease or exchange of all or substantially
all of the assets of the Company.
(g)“Code” shall mean the Internal Revenue Code of 1986, as amended.
(h)“Committee” shall mean the Executive Compensation and Personnel Policies
Committee of the Board of Directors.
(i)“Company” shall mean Potlatch Corporation.

3

--------------------------------------------------------------------------------




(j) “ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.
(k)“401(k) Plan” shall mean the Potlatch Salaried 401(k) Plan.
(l)“Identification Date” means each December 31.
(m)“Incentive Plan” means the Potlatch Corporation Management Performance Award
Plan, Management Performance Award Plan II, Annual Incentive Plan or any
successor plan.
(n)“Key Employee” means a Participant who, on an Identification Date, is:
(i) An officer (a person holding the title of Vice President or higher, the
Corporate Secretary, the Corporate Treasurer, the Controller, or other person
designated as an officer by the Company or an Affiliate in its sole discretion)
of the Company or an Affiliate having annual compensation greater than the
compensation limit in Section 416(i)(1)(A)(i) of the Code, provided that no more
than fifty officers of the Company and its Affiliates shall be determined to be
Key Employees as of any Identification Date;
(ii) A five percent owner of the Company; or
(iii) A one percent owner of the Company having annual compensation from the
Company and its Affiliates of more than $150,000.
If a Participant is identified as a Key Employee on an Identification Date, then
such Participant shall be considered a Key Employee for purposes of the Plan
during the period beginning on the first April 1 following the Identification
Date and ending on the next March 31.
(o) “Plan” shall mean this Potlatch Corporation Salaried Supplemental Benefit
Plan II.
(p)“Prior Plan” shall mean the Potlatch Corporation Salaried Employees’
Supplemental Benefit Plan.
(q)“Retirement Plan” shall mean the Potlatch Salaried Retirement Plan.
(r)“Section 409A” ” means Section 409A of the Code, including regulations and
guidance promulgated thereunder.
(s)“Separation from Service” or “Separates from Service” shall mean termination
of an Employee’s service as an Employee consistent with the requirements of
Section 409A. For purposes of the Plan, “Separation from Service” generally
means termination of an Employee’s employment as a common-law employee of the
Corporation and each Affiliate.
SECTION 3. ELIGIBILITY AND PARTICIPATION.
Participation in the Plan shall be limited to:
(a)All participants in the Retirement Plan whose benefits thereunder are reduced
due to the limits of Section 401(a)(17) of the Code (limiting the amount of
compensation that may be taken into account under the Retirement Plan) or
Section 415 of the Code (limiting the annual benefits payable under the
Retirement Plan);

4

--------------------------------------------------------------------------------




(b)All participants in the Retirement Plan who are credited with deferred
Incentive Plan awards;
(c)All participants in the Retirement Plan who otherwise participate in the
Incentive Plan, who are officers of the Company and who are required by company
policy to retire no later than the Normal Retirement Date; and
(d)All participants in the 401(k) Plan whose allocations of the Company
Contributions or Allocable Forfeitures are reduced because the participant has
deferred an Incentive Plan award or because of the limits of one or more of the
following sections of the Code:
(i) Section 401(a)(17) (limiting the amount of compensation that may be taken
into account under the 401(k) Plan);
(ii) Section 401(k)(3) (limiting participants’ Deferred Contributions to the
401(k) Plan);
(iii) Section 401(m) (limiting participants’ Non-deferred Contributions and
matching Company Contributions under the 401(k) Plan); or
(iv) Section 415 (limiting overall annual allocations under the 401(k) Plan).
Any Employee with whom the Company has entered into a contract that provides
benefits equivalent to any of the benefits described in this Plan shall not be
eligible to participate in or receive benefits under this Plan to the extent of
such equivalent benefits.
SECTION 4. AMOUNT OF PLAN BENEFITS.
A Participant’s Plan Benefit shall consist of (to the extent applicable to the
Participant) (i) the Retirement Plan Supplemental Benefit and (ii) the 401(k)
Plan Supplemental Benefit. All Plan Benefits shall accrue as of the last day of
each Plan Year or as of the date, if earlier, on which the Participant Separates
from Service.
(a)Retirement Plan Supplemental Benefit. A Participant’s Retirement Plan
Supplemental Benefit shall be the amount determined under Section 4(a)(i) minus
the amount determined under Section 4(a)(ii).
(i) All Participants. A Participant’s Retirement Plan Supplemental Benefit shall
be the difference between
(A) the actual vested benefits payable under the Retirement Plan to the
Participant and his or her joint annuitant (if any) and
(B) the vested benefits that would be payable under the Retirement Plan if (i)
the limitations imposed by sections 401(a)(17) and 415 of the Code did not
apply, (ii) any deferred Incentive Plan award credited to the Participant had
been paid to the Participant in the year it was deferred and (iii) any benefits
payable under Appendix H of the Retirement Plan were not included.
In the case of any Participant who is an officer of the Company and who is
required by the corporate mandatory retirement policy to retire no later than
the mandatory retirement date, the Retirement Plan Supplemental Benefit also
shall include the difference, if any, between the amount determined in
Section 4(a)(i)(B) and the vested benefits that would be payable under the
Retirement Plan if modified as in Section 4(a)(i)(B) and also

5

--------------------------------------------------------------------------------




modified so that the Incentive Plan awards credited to the Participant (both
deferred and not deferred) which were recognized by the Retirement Plan in the
Participant’s Final Average Earnings had been 100% of the Standard Bonus (as
defined in the Incentive Plan), considering for this purpose, only those years
during which the Participant was an officer of the corporation and was required
to retire not later than the mandatory retirement date under the corporate
mandatory retirement policy; provided, however, that for individuals who retire
in an Award Year beginning on or after January 1, 2007, the Standard Bonus will
be used to calculate Final Average Earnings only with respect to periods prior
to January 1, 2007.
(ii) Prior Plan Offsets. A Participant’s Retirement Plan Supplemental Benefit
shall be reduced by the Participant’s retirement plan supplemental benefit
accrued under the Prior Plan.
The Participant shall become vested in the Participant’s Retirement Plan
Supplemental Benefit upon the completion of five Years of Vesting Service.
(b)401(k) Plan Supplemental Benefit. A Participant’s 401(k) Plan Supplemental
Benefit shall be the vested amount credited to a bookkeeping account established
pursuant to this Section 4(b). As of the last day of each Plan Year commencing
after December 31, 2004, each Participant whose allocations for such Plan Year
under the 401(k) Plan are reduced as described in Section 3(d) and who has made
the maximum Participating Deferred and Participating Non-deferred Contributions
permitted under the 401(k) Plan for such Plan Year shall have an amount credited
to such bookkeeping account. The amount so credited shall be the difference
between the amount of Company Contributions and Allocable Forfeitures actually
allocated to the Participant under the 401(k) Plan for such Plan Year and the
amount of Company Contributions and Allocable Forfeitures that would have been
allocated to the Participant under the 401(k) Plan for such Plan Year if the
Participant had made Participating Contributions equal to six percent of the
Participant’s Earnings (determined without regarding to Section 401(a)(17) of
the Code and without regard to the deferral of any Incentive Plan award
otherwise payable).
Through December 31 of the Plan Year preceding the Plan Year in which payment of
the Participant’s entire 401(k) Plan Supplemental Benefit is made, the amount
credited to such bookkeeping account shall be credited with earnings and losses
based on the following:
(i)    For periods prior to January 1, 2009, earnings shall be calculated using
an interest rate equal to 70% of the higher of the following averages,
compounded annually: (i) the prime rate charged by the major commercial banks as
of the first business day of each month (as reported in an official publication
of the Federal Reserve System) or (ii) the average monthly long-term rate of
A-rated corporate bonds (as published in Moody’s Bond Record).
(ii)    For periods on and after January 1, 2009 and prior to the date
determined under Section 4(b)(iii), earnings shall be calculated using an
interest rate equal to 120% of the long-term applicable federal rate, with
quarterly compounding, as published under Section 1274(d) of the Code for the
first month of each calendar quarter.
(iii)    Effective as soon as practicable after January 1, 2009 as determined by
the Committee, for Participant groups identified by the Committee, earnings and
losses shall be calculated by reference to the rate of return on one or more of
the investment alternatives that are available under the 401(k) Plan and which
are designated by the Committee as available under this Plan. Each Participant
may select (in ten percent (10%) increments) which investment alternative(s)
will be used for this purpose with respect to his or her bookkeeping account,
and the alternative(s) selected need not be

6

--------------------------------------------------------------------------------




the same as the Participant has selected under the 401(k) Plan, but any such
selection will apply only prospectively. The Committee shall determine how
frequently such selections may be changed.
The Participant shall become vested in the Participant’s 401(k) Plan
Supplemental Benefit upon the earliest of completion of two Years of Vesting
Service, attainment of age 65 while an Employee, death while an Employee or
Total and Permanent Disability.
SECTION 5. DISTRIBUTIONS OF PLAN BENEFITS.
Distributions of Plan Benefits shall be made after the Participant Separates
from Service pursuant to the following procedures.
(a)Retirement Plan Supplemental Benefit. The Retirement Plan Supplemental
Benefits shall be distributed beginning no later than 90 days following the
Participant’s attainment of age 55 or Separation from Service, whichever is
later (the “Beginning Date”). If the Participant’s benefit is less than or equal
to $50,000 (calculated as an Actuarial Equivalent lump sum of the amount payable
at Normal Retirement) on the Beginning Date, the Participant’s benefit shall be
paid in a lump sum. If the Participant’s benefit is greater than $50,000
(calculated as an Actuarial Equivalent lump sum of the amount payable at Normal
Retirement) on the Beginning Date, the Participant’s benefit shall be paid in
the form of an annuity. The Participant may elect the form of annuity payment
from the forms available under the Retirement Plan, excluding the Social
Security Adjustment option, not more than 30 days after the Beginning Date. A
Participant’s Retirement Plan Supplemental Benefit which is paid in the form of
annuity shall be subject to the same actuarial adjustments for form of payment
applicable to Retirement Plan benefits. If a Participant’s Retirement Plan
Supplemental Benefit is payable before the Participant is first eligible to
receive benefits under the Retirement Plan, the Retirement Plan Supplemental
Benefit will be calculated to be the Actual Equivalent of the amount payable at
Normal Retirement.
If the Participant fails to make an annuity election pursuant to this Section
5(a), the vested Retirement Supplemental Benefit shall be distributed in the
form of Joint & Survivor 50% Annuity or Single Life Annuity if the Participant
is unmarried.
(b)401(k) Plan Supplemental Benefit. By the later of (i) January 31st of the
calendar year immediately following the first calendar year in which the
Participant first accrues a benefit under this Plan (or if earlier, thirty 30
days after first becoming eligible to participate in the Potlatch Corporation
Management Deferred Compensation Plan), or (ii) to the extent authorized by the
Committee, December 31, 2008, each Participant shall elect to receive
distribution of the Participant’s vested 401(k) Plan Supplemental Benefit in ten
or fewer annual installments or in a lump sum beginning in the Plan Year (but no
later than March 15th of such Plan Year) following the Plan Year in which the
Participant Separates from Service by filing the prescribed form with the
Company. This election shall be irrevocable. Distribution will be made in
accordance with the Participant’s election except as provided below. The amount
of any annual installment shall be determined by dividing the amount credited to
the Participant’s bookkeeping account as of the last day of the Plan Year
preceding the date of distribution of such installment by the total number of
installments elected by the Participant less the number of installments already
paid. For purposes of the Plan, installment payments shall be treated as a
single distribution under Section 409A. All annual installment payments shall be
payable no later than March 15th of the payment year.
If the Participant fails to make an election pursuant to this Section 5(b), the
vested 401(k) Plan Supplemental Benefit shall be distributed in a lump sum in
the Plan Year (but no later than March 15th of such Plan Year) following the
Plan Year in which the Participant Separates from Service.

7

--------------------------------------------------------------------------------




If a Participant dies before the Participant’s 401(k) Plan Supplemental Benefit
has been completely distributed, such remaining benefit shall be distributed in
a lump sum as soon as practicable thereafter to the Beneficiary. If the
designated Beneficiary does not survive the Participant or dies before receiving
payment in full of the Participant’s Deferred Compensation Account, payment
shall be made to the estate of the last to die of the Participant or the
designated Beneficiary.
Notwithstanding the foregoing, a lump sum distribution shall be made in the
Committee’s (or its delegate’s) discretion to clear out a small balance held for
the benefit of the Participant (or his or her Beneficiary) provided that the
Committee’s (or its delegate’s) decision is evidenced in writing prior to the
date of the distribution, the distribution is not greater than the applicable
dollar amount under Section 402(g)(1)(B) of the Code and the payment results in
the termination of all benefits due under the plan and all other “account
balance plans” treated as a single nonqualified deferred compensation plan with
this Plan under Treasury Regulation Section 1.409A-1(c)(2).
To the extent that no bookkeeping account has previously been established for a
Participant and if the amount to be credited to the Participant’s account is
less than $1,000 in a Plan year, then no 401(k) Plan Supplement Benefit
bookkeeping account shall be established for the Participant in such Plan Year
and the deferred amount shall be distributed to the Participant in cash not
later than the end of the Plan Year following the Plan Year in which such amount
was deferred.
(c)Delayed Distribution to Key Employees. Notwithstanding any other provision of
this Section 5, distributions of the Retirement Plan Supplemental Benefit and
the 401(k) Plan Supplemental Benefit accounts made to a Participant who is
identified as a Key Employee at the time of his or her Separation from Service
will be delayed for a minimum of six months if the Participant’s distribution is
triggered by his or her Separation from Service. Any payment that otherwise
would have been made pursuant to this Section 5 during such six-month period
will be made in one lump sum payment, without adjustment for interest, not later
than the last day of the second month following the month that is six months
from the date the Participant Separates from Service. The determination of which
Participants are Key Employees will be made by the Company in its sole
discretion in accordance with this Section 5(c) and section 416(i) of the Code,
including regulations and guidance promulgated thereunder (defining key
employees), and Section 409A.
(d)No Acceleration of Benefits. Notwithstanding any other provision of the Plan
to the contrary, no distribution shall be made from the Plan that would
constitute an impermissible acceleration of payment as defined in Section
409A(a)(3).
SECTION 6. MISCELLANEOUS
(a)Forfeitures. Plan Benefits shall be forfeited under the following
circumstances:
(i) If the Participant is not vested in the Retirement Plan Supplemental Benefit
or 401(k) Plan Supplemental Benefit when the Participant Separates from Service;
or
(ii) If the Participant is indebted to the Company or any affiliate at the time
the Participant or the Participant’s joint annuitant or other Beneficiary
becomes entitled to payment of a Plan Benefit. In such a case, to the extent
that the amount of the Plan Benefit does not exceed such indebtedness, the
amount of such Plan Benefit shall be forfeited and the Participant’s
indebtedness shall be extinguished to the extent of such forfeiture.

8

--------------------------------------------------------------------------------




(b)Funding. The interest under the Plan of any Participant and such
Participant’s right to receive a distribution from the Plan shall be an
unsecured claim against the general assets of the Company. Until distributed,
Plan Benefits shall be bookkeeping entries only and no Participant shall have an
interest in or claim against any specific asset of the Company pursuant to the
Plan. Notwithstanding the foregoing, the Company may, in its discretion, choose
to contribute to the Potlatch Corporation Benefits Protection Trust Agreement to
assist with the payment of benefits under the Plan.
(c)Tax Withholding. The Company shall make or cause to be made appropriate
arrangements for satisfaction of any federal or state income tax or other
payroll-based withholding tax required to be paid by the Participant upon the
accrual or payment of any Plan Benefits.
(d)No Employment Rights. Nothing in the Plan shall be deemed to give any
individual a right to remain in the employ of the Company or any subsidiary or
to limit in any way the right of the Company or a subsidiary to terminate any
individual’s employment with or without case, which right is hereby reserved.
(e)
No Assignment of Rights.

(i) Except as otherwise provided in Section 6(a)(ii) with respect to a
Participant’s indebtedness to the Company or an Affiliate or in Section
6(e)(ii), the interest or rights of any person in the Plan or in any
distribution to be made hereunder shall not be assigned (either at law or in
equity), alienated, anticipated or subject to the attachment, bankruptcy,
garnishment, levy, execution or other legal or equitable process. Any act in
violation of this Section 6(e)(i) shall be void.
(ii) All or any portion of a Participant’s Plan Benefit hereunder shall be
subject to the creation, assignment or recognition of a right under a state
domestic relations order that is determined to be a “qualified domestic
relations order” (within the meaning of Section 414(p) of the Code) under the
procedures established by the Company for the determination of the qualified
status of domestic relations orders and for making distributions under qualified
domestic relations orders.
(f)Administration. The Plan shall be administered by the Committee. The
Committee (or its delegate) shall make such rules, interpretations and
computations as it may deem appropriate, and any decision of the Committee (or
its delegate) with respect to the Plan, including (without limitation) any
determination of eligibility to participate in the Plan and any calculation of
Plan Benefits, shall be conclusive and binding on all persons.
(g)
Amendment and Termination.

(i) The Company expects to continue the Plan indefinitely. Future conditions,
however, cannot be foreseen, and the Committee shall have the authority to amend
or to terminate the Plan at any time. Notwithstanding the foregoing, the Vice
President, Human Resources, of the Company shall have the power and authority to
amend the Plan provided that such amendment (i) does not materially increase the
cost of the Plan to the Company or (ii) is required to comply with new or
changed legal requirements applicable to the Plan, including, but not limited
to, Section 409A.
(ii) In the event of an amendment of the Plan, a Participant’s Plan Benefits
shall not be less than the Plan Benefits to which the Participant would be
entitled if the Participant had Separated from Service immediately prior to such
amendment. In addition to the foregoing, the Plan may not be amended (including
any amendment to this Section 6(g))

9

--------------------------------------------------------------------------------




or terminated during the three-year period following a Change in Control if such
amendment or termination would alter the provisions of this Section 6(g) or
adversely affect a Participant’s accrued Plan Benefits.
(iii) Except as provided in Section 6(g)(iv), in the event of termination of the
Plan, the Participants’ Plan Benefits may, in the Committee’s discretion, be
distributed within the period beginning 12 months after the date the Plan was
terminated and ending 24 months after the date the Plan was terminated, or
pursuant to Section 5, if earlier. If the Plan is terminated and the Plan
Benefits are distributed, the Company, in compliance with Section 409A shall
terminate all account and non-account balance non-qualified deferred
compensation plans with respect to all Participants and shall not adopt a new
account or non-account balance non-qualified deferred compensation plan for at
least five years after the date the Plan was terminated.
(iv) The Committee may terminate the Plan upon a corporate dissolution of the
Company that is taxed under section 331 of the Code or with the approval of a
bankruptcy court pursuant to 11 U.S.C. Section 503(b)(1(A), provided that the
Plan Benefits are distributed and included in the gross income of the
Participants by the latest of (A) the Plan Year in which the Plan terminates or
(B) the first Plan Year in which payment of the Plan Benefits is
administratively practicable.
(h)Successors and Assigns. The Plan shall be binding upon the Company, its
successors and assigns, and any parent corporation of the Company’s successors
or assigns. Notwithstanding that the Plan may be binding upon a successor or
assign by operation of law, the Company shall require any successor or assign to
expressly assume and agree to be bound by the Plan in the same manner and to the
same extent that the Company would be if no succession or assignment had taken
place.
(i)
Claims and Review Procedure.

(i) Informal Resolution of Questions. Any Participant who has questions or
concerns about his or her benefits under the Plan is encouraged to communicate
with the Vice President, Human Resources, of the Company. If this discussion
does not give the Participant satisfactory results, a formal claim for benefits
may be made within one year of the event giving rise to the claim in accordance
with the procedures of this Section 6(i). If a Participant fails to file a
formal claim within the preceding limitation period, the Participant shall not
be entitled to bring any legal or equitable action for benefits under the Plan.
(ii) Formal Benefits Claim – Review by Benefits Committee. A Participant may
make a written request for review of any matter concerning his or her benefits
under the Plan. The claim must be addressed to the Benefits Committee, Salaried
Supplemental Benefit Plan II, Potlatch Corporation, 601 W. First Avenue, Suite
1600, Spokane, Washington 99201. The Benefits Committee shall decide the action
to be taken with respect to any such request and may require additional
information if necessary to process the request. The Benefits Committee shall
review the request and shall issue its decision, in writing, no later than 90
days after the date the request is received, unless the circumstances require an
extension of time. If such an extension is required, written notice of the
extension shall be furnished to the person making the request within the initial
90-day period, and the notice shall state the circumstances requiring the
extension and the date by which the Benefits Committee expects to reach a
decision on the request. In no event shall the extension exceed a period of 90
days from the end of the initial period.

10

--------------------------------------------------------------------------------




(iii) Notice of Denied Request. If the Benefits Committee denies a request in
whole or in part, he shall provide the person making the request with written
notice of the denial within the period specified in Section6(i)(ii). The notice
shall set forth the specific reason for the denial, reference to the specific
Plan provisions upon which the denial is based, a description of any additional
material or information necessary to perfect the request, an explanation of why
such information is required, and an explanation of the Plan’s appeal procedures
and the time limits applicable to such procedures, including a statement of the
claimant’s right to bring a civil action under section 502(a) of ERISA following
an adverse benefit determination to review.
(iv) Appeal to Benefits Committee.
(A) A person whose request has been denied in whole or in part (or such person’s
authorized representative) may file an appeal of the decision in writing with
the Benefits Committee within 60 days of receipt of the notification of denial.
The appeal must be addressed to the Benefits Committee, Salaried Employees’
Supplemental Benefit Plan II, Potlatch Corporation, 601 W. First Avenue, Suite
1600, Spokane, Washington 99201. The Benefits Committee, for good cause shown,
may extend the period during which the appeal may be filed for another 60 days.
The appellant and his or her authorized representative shall be permitted to
submit written comments, documents, records and other information relating to
the claim for benefits. Upon request and free of charge, the applicant should be
provided reasonable access to and copies of, all documents, records or other
information relevant to the appellant’s claim.
(B) The Benefits Committee’s review shall take into account all comments,
documents, records and other information submitted by the appellant relating to
the claim, without regard to whether such information was submitted or
considered in the initial benefit determination. The Benefits Committee’s review
shall not be restricted to those provisions of the Plan cited in the original
denial of the claim.
(C) The Benefits Committee shall issue a written decision within a reasonable
period of time but not later than 60 days after receipt of the appeal, unless
special circumstances require an extension of time for processing, in which case
the written decision shall be issued as soon as possible, but not later than 120
days after receipt of an appeal. If such an extension is required, written
notice shall be furnished to the appellant with the initial 60-day period. This
notice shall state the circumstances requiring the extension and the date by
which the Benefits Committee expects to reach a decision on the appeal.
(D) If the decision on the appeal denies the claim in whole or in part written
notice shall be furnished to the appellant. Such notice shall state the
reason(s) for the denial, including references to specific Plan provisions upon
which the denial was based. The notice shall state that the appellant is
entitled to receive, upon request and free of charge, reasonable access to, and
copies of, all documents, records and other information relevant to the claim
for benefits. The notice shall describe any voluntary appeal procedures offered
by the Plan and the appellant’s right to obtain the information about such
procedures. The notice shall also include a statement of the appellant’s right
to bring an action under section 502(a) of ERISA.

11

--------------------------------------------------------------------------------




(E) The decision of the Benefits Committee on the appeal shall be final,
conclusive and binding upon all persons and shall be given the maximum possible
deference allowed by law.
(v) Exhaustion of Remedies. No legal or equitable action for benefits under the
Plan shall be brought unless and until the claimant has submitted a written
claim for benefits in accordance with Section 6(i)(ii), has been notified that
the claim is denied in accordance with Section 6(i)(iii), has filed a written
request for a review of the claim in accordance with Section 6(i)(iv), and has
been notified in writing that the Benefits Committee has affirmed the denial of
the claim in accordance with Section 6(i)(iv); provided, however, that an action
for benefits may be brought after the Benefits Committee has failed to act on
the claim within the time prescribed in Section 6(i)(ii) and Section 6(i)(iv),
respectively.
(j)Choice of Law and Venue. The Plan and all determinations made and actions
taken pursuant hereto, to the extent not otherwise governed by the laws of the
United States, shall be governed by the laws of the State of Washington without
giving effect to principles of conflicts of law. Participants irrevocably
consent to the nonexclusive jurisdiction and venue of the state and federal
courts located in the State of Washington.



12

--------------------------------------------------------------------------------




ADDENDUM A
AMENDMENT AND RESTATEMENT OF THE
ADDITIONAL BENEFITS PROVIDED TO MICHAEL J. COVEY
Except as provided in this amendment and restatement to Addendum A, all of the
terms and conditions of the Potlatch Corporation Salaried Supplemental Benefits
Plan II, or successor plan (the “Plan”), shall apply to any benefit payable
under the Plan to Michael J. Covey. Potlatch Corporation (“Potlatch”) provided
to Mr. Covey a minimum pension benefit guaranteed in his Employment Agreement
dated February 6, 2006, as amended (the “Agreement”), which term ends on
February 6, 2009, if he retires at or after age 55. The Agreement provides that
Potlatch is obligated to continue to honor the retirement benefits set forth in
Section 5(b)(iv) of the Agreement described below after the term of the
Agreement ends. In addition, the amendment to the Agreement provides that Mr.
Covey is fully vested in his Plan benefits, but not the minimum pension benefit
provided in Section 5(b)(iv) of his Agreement, as of his first day of
employment, which is consistent with the vesting of benefits provided to other
Potlatch executives; provided, however, in the event of a Change in Control, as
defined in the Plan, he will be vested in the minimum pension benefit
immediately. This amended and restated Addendum A describes the benefits that
will be provided to Mr. Covey under the Plan.
Michael J. Covey shall be fully vested in the Plan, except for the “Minimum
Benefit” described below, on the first day of employment with Potlatch.
Furthermore, if Mr. Covey Separates from Service, as defined in the Plan, at or
after age 55, he will receive a Minimum Benefit under the Plan, determined as
follows:
(a)    The positive amount equal to $26,800 minus the Total Monthly Pension
Benefits, as defined below (the “Difference”), shall be paid to Mr. Covey as
provided herein.
(i)    The “Total Monthly Pension Benefits” shall be the sum of the monthly
vested benefit under the Company’s Plan and qualified pension plan, as described
in Section 4(a)(i)(B) of the Plan (the “Company Pension Benefits”), plus the
monthly benefit under Mr. Covey’s former employer’s supplemental pension plan
and qualified pension plan that would have been provided to Executive, taking
into consideration his termination date with his former employer (the “Former
Company Pension Benefits”); provided that the Company Pension Benefits and the
Former Company Pension Benefits shall be calculated as the actuarial equivalent
of a single life annuity.
(b)    The payment of the Difference as a monthly single life annuity shall be
converted at the Beginning Date, as defined in the Plan, into the actuarial
equivalent form that Executive has validly elected to receive his Retirement
Plan Supplemental Benefit under the Plan, which amount shall be paid at the same
time and in the same form as his Retirement Plan Supplemental Benefit.
(c)    In the event that the Difference is zero or less, then no additional
benefits shall be paid to Mr. Covey hereunder.
Notwithstanding the foregoing, if there is a Change in Control, as defined in
the Plan, then Mr. Covey shall immediately vest in his Minimum Benefit and he
shall receive his Minimum Benefit upon his Separation from Service without
regard to attainment of age 55.

16

--------------------------------------------------------------------------------




ADDENDUM B
ADDITIONAL BENEFITS PROVIDED TO BRENT STINNETT
Except as provided in this Addendum B, all of the terms and conditions of the
Potlatch Corporation Salaried Supplemental Benefits Plan II (the “Plan”) shall
apply to any benefit payable under the Plan to Brent Stinnett. In accordance
with the foregoing, the retirement benefits guaranteed to Mr. Stinnett in his
Offer Letter, dated July 18, 2006 and accepted by Mr. Stinnett on July 21, 2006
will be provided under this Addendum B to the Plan to the extent that such
minimum retirement benefit are not provided by any other section of the Plan or
under any other section of the Potlatch Salaried Retirement Plan or the Potlatch
Salaried 401(k) Plan. The relevant section of Mr. Stinnett’s Offer Letter is
reproduced below (references below to the Potlatch Forest Products Corporation
Salaried Retirement Plan and Salaried Savings Plan shall be deemed to include
references to the Potlatch Salaried Retirement Plan and Potlatch Salaried 401(k)
Plan):
You will be considered 100% vested immediately in any benefit you accrue under
the terms of the Potlatch Forest Products Corporation Salaried Retirement Plan
and Potlatch Forest Products Corporation Salaried Savings Plan (“Qualified
Plans”) and the Potlatch Corporation Supplemental Retirement Plan (“Non
Qualified Plan”). Additionally, you will be treated as eligible for early
retirement, death and disability benefits under the terms of both the Qualified
and Non-Qualified Plans without meeting the Years of Service requirements that
normally apply within these plans. The effect of this provision is to assure
that you begin accruing non-forfeitable pension and 401(k) benefits immediately
upon joining Potlatch, and that you may receive plan benefits earlier than age
65 if you should, die, become disabled or choose to retire early (“Qualifying
Events”).
While considered as 100% vested under the terms of the Qualified Plans, no
benefits will be payable under the Qualified Plan unless you meet the
requirements contained within these plans. Rather, the Non Qualified Plan will
provide and pay all benefits that accrue under the Qualified Plans, as well as,
any benefits that accrue under the Non-Qualified Plan, as the case may be, upon
the occurrence of a Qualifying Event.



17

--------------------------------------------------------------------------------




ADDENDUM C
ADDITIONAL BENEFITS PROVIDED TO JANE CRANE
Except as provided in this Addendum C, all of the terms and conditions of the
Potlatch Corporation Salaried Supplemental Benefits Plan II (the “Plan”) shall
apply to any benefit payable under the Plan to Jane Crane. In accordance with
the foregoing, the retirement benefits guaranteed to Ms. Crane in her Offer
Letter, dated January 5, 2007 and accepted by Ms. Crane on January 8, 2007, will
be provided under this Addendum C to the Plan to the extent that such minimum
retirement benefits are not provided by any other section of the Plan or under
any other section of the Potlatch Salaried Retirement Plan or the Potlatch
Salaried 401(k) Plan. The relevant section of Ms. Crane's Offer Letter is
reproduced below(references below to the Potlatch Forest Products Corporation
Salaried Retirement Plan and Salaried Savings Plan shall be deemed to include
references to the Potlatch Salaried Retirement Plan and Potlatch Salaried 401(k)
Plan):
You will be considered 100% vested immediately in any benefit you accrue under
the terms of the Potlatch Forest Products Corporation Salaried Retirement Plan
and Potlatch Forest Products Corporation Salaried Savings Plan ("Qualified
Plans") and the Potlatch Corporation Supplemental Retirement Plan ("Non
Qualified Plan"). Additionally, you will be treated as eligible for early
retirement, death and disability benefits under the terms of both the Qualified
and Non-Qualified Plans without meeting the Years of Service requirements that
normally apply within these plans. The effect of this provision is to assure
that you begin accruing non-forfeitable pension and 401(k) benefits immediately
upon joining Potlatch, and that you may receive plan benefits earlier than age
65 if you should, die, become disabled or choose to retire early ("Qualifying
Events").
While considered as 100 % vested under the terms of the Qualified Plans, no
benefits will be payable under the Qualified Plans unless you meet the
requirements contained within these plans. Rather, the Non Qualified Plan will
provide and pay all benefits that accrue under the Qualified Plans, as well as,
any benefits that accrue under the Non-Qualified Plan, as the case may be, upon
the occurrence of a Qualifying Event.



18

--------------------------------------------------------------------------------




ADDENDUM D
ADDITIONAL BENEFITS PROVIDED TO LORRIE SCOTT
Except as provided in this Addendum D, all of the terms and conditions of the
Potlatch Corporation Salaried Supplemental Benefits Plan II (the “Plan”) shall
apply to any benefit payable under the Plan to Lorrie Scott. In accordance with
the foregoing, the retirement benefits guaranteed to Ms. Scott in her Offer
Letter, dated June 3, 2010 and accepted by Ms. Scott on June 16, 2010, will be
provided under this Addendum D to the Plan to the extent that such minimum
retirement benefits are not provided by any other section of the Plan or under
any other section of the Potlatch Salaried Retirement Plan or the Potlatch
Salaried 401(k) Plan. These retirement benefits consist of the following
(references below to the defined benefit plan shall be deemed to include
references to the Potlatch Salaried Retirement Plan and Potlatch Salaried 401(k)
Plan):
You will be considered 100% vested immediately in any benefit you accrue under
the terms of the Potlatch Corporation Salaried Retirement Plan and Potlatch
Corporation Salaried 401(k) Plan ("Qualified Plans") and the Potlatch
Corporation Supplemental Retirement Plan ("Non Qualified Plan"). Additionally,
you will be treated as eligible for early retirement, death and disability
benefits under the terms of both the Qualified and Non-Qualified Plans without
meeting the Years of Service requirements that normally apply within these
plans. The effect of this provision is to assure that you begin accruing
non-forfeitable pension and 401(k) benefits immediately upon joining Potlatch,
and that you may receive plan benefits earlier than age 65 if you should, die,
become disabled or choose to retire early ("Qualifying Events").
While considered as 100 % vested under the terms of the Qualified Plans, no
benefits will be payable under the Qualified Plans unless all requirements
contained within these plans are met. Rather, the Non Qualified Plan will
provide and pay all benefits that accrue under the Qualified Plans, as well as,
any benefits that accrue under the Non-Qualified Plan, as the case may be, upon
the occurrence of a Qualifying Event.



19